Case 1:18-cr-00015-AKH Document 742
                                743 Filed 02/19/21
                                          02/23/21 Page 1 of 6




                    4PPSEFSFE

                    T)PO"MWJO,)FMMFSTUFJO
                    'FC 
Case 1:18-cr-00015-AKH Document 742
                                743 Filed 02/19/21
                                          02/23/21 Page 2 of 6
Case 1:18-cr-00015-AKH Document 742
                                743 Filed 02/19/21
                                          02/23/21 Page 3 of 6
Case 1:18-cr-00015-AKH Document 742
                                743 Filed 02/19/21
                                          02/23/21 Page 4 of 6
Case 1:18-cr-00015-AKH Document 742
                                743 Filed 02/19/21
                                          02/23/21 Page 5 of 6
Case 1:18-cr-00015-AKH Document 742
                                743 Filed 02/19/21
                                          02/23/21 Page 6 of 6
